Citation Nr: 1020214	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Pittsburgh RO.  The Veteran also perfected an appeal of the 
denial of service connection for erectile dysfunction; 
however, he withdrew his appeal in August 2009.  The Veteran 
testified at a Travel Board hearing in August 2010 before the 
undersigned; a transcript of this hearing is associated with 
the claims file.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for erectile 
dysfunction has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy of the 
upper extremities is related to his service-connected 
diabetes mellitus.  In an October 2009 statement, the 
Veteran's representative limited the claim to only consider 
whether the Veteran's peripheral neuropathy was aggravated by 
his diabetes mellitus.

The Veteran testified that his peripheral neuropathy was 
first diagnosed in the late 1980s to early 1990s and that he 
is seen for treatment every 6 months.  None of these 
treatment records have been associated with the claims file 
and since they are likely to be pertinent to the appeal the 
records should be secured.

The Veteran underwent a VA examination in July 2009 to 
determine whether his peripheral neuropathy of the upper 
extremities is related to his service-connected diabetes 
mellitus.  The examiner's opinion, which only addressed 
whether the diabetes mellitus caused the peripheral 
neuropathy of the upper extremities, is inadequate since the 
Veteran's assertion is limited to aggravation and does not 
include causation.  Under the circumstances, another 
examination in needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ask the Veteran to 
identify all private and VA providers of 
treatment and/or evaluation he received 
for his peripheral neuropathy since it 
was diagnosed in the late 1980s, and to 
provide any releases necessary to secure 
records of private treatment he received.  
Copies of complete clinical records of 
the Veteran's treatment from all 
identified providers that are secured 
must be associated with the claims file.  
If records from any identified provider 
are not received, the Veteran should be 
so advised, and also advised that 
ultimately it is his responsibility that 
any private records are received.  An 
explanation of why the records could not 
be secured should be incorporated in the 
claims file.

2.  Following the completion of such 
development, the Veteran must be 
scheduled for a VA neurological 
examination to determine the likely 
etiology of peripheral neuropathy of the 
upper extremities.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  

Following examination of the Veteran, 
review of the claims file, and discussion 
of the Veteran's documented medical 
history and assertions, the examiner must 
address the following:

a. Does the Veteran's service-
connected diabetes mellitus at least 
as likely as not aggravate his 
peripheral neuropathy of the upper 
extremities?

b. If it is determined that 
aggravation of the peripheral 
neuropathy exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
peripheral neuropathy prior to 
aggravation and the level of 
severity of peripheral neuropathy 
due to aggravation.

(The examiner should be aware that 
aggravation of a disability requires 
that the disability underwent a 
permanent increase of the severity 
of the underlying pathology of the 
condition, as opposed to a temporary 
exacerbation or intermittent flare-
up of the associated symptoms.)

The examiner must provide an 
explanation of the rationale for all 
opinions expressed.

If an opinion cannot be made without 
resort to speculation, the examiner 
must state so and clearly indicate 
whether this conclusion was based on 
full consideration of all the 
assembled data and evidence, and 
explain the basis for why an opinion 
would be speculative.

3.  Thereafter, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



